COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00477-CR
Style:                             Sergio Gordillo
                                   v. The State of Texas
Date motion filed*:                January 7, 2014
Type of motion:                    Motion for extension of time to file appellant’s brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                December 27, 2013
         Number of previous extensions granted:                             Current Due date:
         Date Requested:                                   Reasonable time after filing of hearing record

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: February 5, 2014
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On January 6, 2014, a reporter’s record of the April 8, 2013 hearing on motion for continuance was filed with this
          Court. Accordingly, appellant’s brief is due to be filed on or before February 5, 2014. See TEX. R. APP. P.
          34.1, 38.6(a).




Judge’s signature: /s/ Justice Jim Sharp
                                                             Acting for the Court

Panel consists of      ____________________________________________

Date: January 16, 2014




November 7, 2008 Revision